           Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

LISA O’MALLEY,                             *

       Plaintiff,                          *

            v.                             *       Civil Action No. RDB-19-3273

TRADER JOE’S EAST, INC.,                   *

       Defendant.                          *

*      *         *    *      *      *      *       *      *      *        *     *      *

                                 MEMORANDUM OPINION

       Plaintiff Lisa O’Malley (“O’Malley” or “Plaintiff”) brings this action against Defendant

Trader Joe’s East, Inc. (“Trader Joe’s” or “Defendant”), alleging violations of the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq.; the Americans

with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.; the Family and Medical

Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq.; and the Maryland Fair Employment

Practices Act (“FEPA”), Md. Code Ann., State Gov’t § 20-601 et seq. Specifically, the Plaintiff

claims discrimination on the basis of her age and disability; that she was terminated in

retaliation for taking leave as an accommodation for her disability; and that the Defendant

willfully interfered with her right to return to her position after taking such leave. (See ECF

No. 1.) Currently pending is the Defendant’s Motion for Summary Judgment (ECF No. 35).

The parties’ submissions have been reviewed and no hearing is necessary. See Local Rule 105.6

(D. Md. 2018). For the reasons that follow, Defendant Trader Joe’s Motion for Summary

Judgment (ECF No. 35) is GRANTED, and summary judgment shall be ENTERED in favor

of Trader Joe’s on all counts of the Plaintiff’s Complaint (ECF No. 1).

                                               1
         Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 2 of 25



                                      BACKGROUND

       In ruling on a motion for summary judgment, this Court reviews the facts and all

reasonable inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550

U.S. 372, 378 (2007); see also Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th Cir.

2013). Plaintiff is a sixty-two-year-old resident of Maryland. (ECF No. 1 ¶¶ 13, 14.) She was

an at-will employee of Defendant Trader Joe’s, a specialty grocer, at the store in Annapolis,

Maryland for more than fifteen years. (Id. ¶ 16; CR Decl. Ex. C and Ex. A, ECF No. 35-3.)

Throughout her time at Trader Joe’s, O’Malley received performance reviews. In 2010 and

2011, she received an overall rating of “frequently exceeds the company standards,” and from

July 2012 to February 2018, she received an overall rating of “meets expectations” and was

given corresponding pay increases. (See Exs., 10, 13, 16, and 20, ECF Nos. 35-12, 35-15, 35-

18, and 35-22.) Her February 2018 performance review included statements such as “no one

receives more compliments from customers” and that “[n]o one is a better salesman.” (Ex.

20, ECF No. 35-22.) However, this review also stated that “it [had] been a challenging six

months.” (Id.) It reported that the Plaintiff’s managers had talked to her several times within

the review period about certain negative customer interactions; the Plaintiff’s “sales pitch”

could be “easily seen as aggressive and angry;” and she had vocalized her unhappiness with

management in the “backroom for all to hear,” instead of properly bringing such complaints

directly to her supervisors. (Id.)

       This was not the first time O’Malley had received negative feedback from her

supervisors, specifically with respect to her interactions with customers and co-workers. Her

July 2006 performance review stated that she needed to be “more consistent” with her mood



                                               2
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 3 of 25



and personal issues. (July 2006 Performance Review, Ex. 7, ECF No. 35-9.) An incident

report in 2009 detailed allegations with respect to three different incidents of the Plaintiff’s

aggressive and unprofessional behavior toward supervisors and co-workers and provided her

a “final warning.” (Incident Report dated 3/26/2009, Ex. 9, ECF No. 36-5 (SEALED).) Her

July 2010 performance evaluation stated that she needed to “be sensitive to some customers

who may need a lighter, quieter approach.” (Ex. 10, ECF No. 35-12.) Similarly, in her January

2011 performance review O’Malley was told that her approach with customers “does not

always work for everyone” and it was suggested that she challenge herself to tailor her

interactions to each customer. (Ex. 11, ECF No. 35-13.) In July 2012, her review stated that

she had “exhibited a pattern of offending some [] customers,” and that she needed to be “more

careful [with her] words and actions and how they are perceived by customers.” (Ex. 13, ECF

No. 35-15.) Her January 2013 review advised her to “keep her cool” and not let a “grumpy

customer frazzle [her] nerves” while serving at the demonstration counter. (Ex. 14, ECF No.

35-16.) O’Malley authenticated all of the relevant incident reports and performance reviews

during her deposition. (See O’Malley Dep., Ex. 2 at 169:5-170:16; 185:7-186:5; 188:12-189:6;

196:7-197:7; 211:2-212:19; 221:5-223:5, ECF No. 35-4.)

       Despite this feedback, the Plaintiff continued to exhibit behavior that resulted in both

customer and co-worker complaints. Following a complaint from a co-worker in March 2015,

a supervisor had to discuss with the Plaintiff “how she converses with fellow crew members.”

(CR Decl., Ex. 1F, ECF No. 36-1 (SEALED).) In July 2017, a customer complained about

an inappropriate comment O’Malley made in response to a question about whether the store

carried a certain item. (Id. (SEALED).) Supervisors gave her a verbal warning in June 2016



                                               3
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 4 of 25



about making inappropriate comments regarding politics in the workplace after coworkers

complained that it made them feel uncomfortable. (Id. (SEALED).) In July 2016, her

supervisor reported multiple incidents involving the Plaintiff’s noncompliance with the

supervisor’s directions and “unprofessional behavior” that was “beneath a tenured crew

member.” (Id. (SEALED).)

       A couple weeks after these incidents, the same supervisor noted that O’Malley had

demonstrated a “tremendous turn around” and a positive “change in attitude,” but by October

2017 another customer had complained about her behavior. (Id. (SEALED).) The customer

complained that O’Malley made comments at the demonstration counter about politics and

that she had felt “trapped” in an inappropriate political conversation. (Id. (SEALED).)

Another incident followed in December. The Plaintiff was working the register and double

charged the customer for an item. (Id. (SEALED).) She was then allegedly “nasty” with the

customer, making her re-write a check twice because the Plaintiff said she could not read the

check clearly. (Id. (SEALED).) The customer, an elderly woman, called the store about the

incident, stating she was very upset and felt that O’Malley had been unreasonable. (Id.

(SEALED).) A few days later, the Plaintiff received a written warning regarding an incident

with a co-worker in front of other crew members and customers in which she spoke to her

co-worker in a “threatening, uncomfortable tone.” (Ex. 15, ECF No. 36-7 (SEALED).) The

warning stated that her behavior in the incident was “beyond concerning” and that

“[i]mmediate and sustained improvement” was required. (Id. (SEALED).)

       O’Malley’s year at Trader Joe’s in 2017 also had its ups and downs. In June 2017, a

customer complimented the Plaintiff and asked a supervisor “to thank her . . . from the bottom



                                              4
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 5 of 25



her heart for her warmth and niceness during a difficult time for her family.” (CR Decl., Ex.

1F, ECF No. 36-1 (SEALED).) However, in September, three supervisors had to take the

Plaintiff outside to have a conversation with her about “integrity” with respect to her

neglecting to pay for items she took from the store and an “inappropriate and impolite”

comment made at a staff meeting. (Id. (SEALED).) Her supervisors reported that O’Malley

apologized for all of the issues and “took full responsibility for her behavior,” but less than a

month later, multiple customers once again complained about her behavior at the

demonstration counter. (Id. (SEALED).) These incidents resulted in another written warning.

(Ex. 17, ECF No. 36-8 (SEALED).) This warning stated that her behavior was “unsatisfactory

and unacceptable.” (Id. (SEALED).) One customer stated that she had made him feel

“personally and verbally attached” when she raised her voice at him after he asked why there

was no food available at the counter. (Id. (SEALED).) Similarly, the other customer called to

report that the Plaintiff had treated her rudely at the counter when she had asked about the

availability of samples. (Id. (SEALED).) The Plaintiff allegedly responded by pushing a

sample and then a full bag of the featured product at the customer, stating, “here, if you’re in

such a hurry.” (Id. (SEALED).) A few days later, another customer complained about the

Plaintiff’s conduct at the demonstration station.       (CR Decl., Ex. 1F, ECF No. 36-1,

(SEALED).)

       The problems continued into 2018. In January another customer complained about

O’Malley’s failure to treat a customer and crew member with respect. (Id. (SEALED).) There

was another incident at the demonstration counter in March. (Id. (SEALED).) In May a

customer called to say that her shopping experience was “spoiled” by the Plaintiff’s loud



                                               5
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 6 of 25



discussion of politics with other employees.         (Id. (SEALED).)   A couple weeks later, a

customer called to say she had received poor customer service at the check-out counter where

the Plaintiff did not make accommodations for the customer’s electric cart and was short with

the customer when she requested that certain items be placed in her insulated bag. (Id.

(SEALED).) Following these two incidents in May, the Plaintiff received a final warning from

store management on May 5, 2018. (See Incident Report dated 5/5/2018, Ex. 21, ECF No.

36-11 (SEALED); O’Malley Dep., Ex. 2 at 307:13-309:11, ECF No. 35-4.) This warning was

clearly marked “Final Written Warning.” (Ex. 21, ECF No. 36-11 (SEALED).) The report

detailed the customer’s complaints and stated:

       Lisa one of our 7 core values is to create a WOW Customer Experience every
       day. Failing to treat a customer with courtesy and respect directly goes against
       this Value. You are not meeting expectations at this time. Immediate and
       sustained improvement is required. Any further incidents may result in further
       disciplinary action up to and including termination.

(Id. (SEALED).) Despite this warning, on June 20, 2018 assistant manager Bryan Koscinski

observed O’Malley in a conflict with a store customer and told her that if the customer called

the store to complain “there was nothing [management] could do.” (CR Decl., Ex. 1F, ECF

No. 36-1 (SEALED).) That customer did ultimately complain. (Id. (SEALED).) On June 26,

2018, Koscinski reported that he had a discussion with the Plaintiff in which he told her this

was “the final straw” and that he would be sitting down with the store manager Stacie May to

discuss the “outcome.” (Id. (SEALED).) Koscinki claims that at this point O’Malley got

“defensive” and “threatened to sue [him] and the company.” (Id. (SEALED).) He reported

that she was “upset” and requested to leave early. (Id. (SEALED).)




                                                 6
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 7 of 25



       On June 27, 2018 store manager May determined that O’Malley should be terminated,

and the appropriate paperwork was prepared. (Incident report dated 6/27/2018, Ex. 23, ECF

No. 35-25 (SEALED); May Dep., Ex. 38 at 82:1-83:2, ECF No. 35-40 (authenticating

termination notice); Email from Store 650, Ex. 24, ECF No. 35-26 (email stated that Plaintiff’s

termination paperwork was ready to be delivered on June 27, 2018 but that the Plaintiff had

called out for her shift); Koscinski Dep., Ex. 5 at 107:8-109:9, ECF No. 35-7 (authenticating

email).) However, May could not deliver the termination paperwork on June 27th, as earlier

that morning, O’Malley called the store to report that she was not coming in for her 11:00 a.m.

shift because she was not feeling well. (CR Decl., Ex. 1F, ECF No. 36-1 (SEALED).) She

allegedly stated that she would not be quitting, so the Defendant would have to fire her. (Id.

(SEALED).) The Plaintiff again called in sick on June 28, 2018, stating that she was going to

the doctor, and at this time also allegedly stated that there was “no reason” for her to be on

the schedule anyway if she had been fired, and that she would not be coming in “to be paraded

around.” (Id. (SEALED).)

       On the evening of June 28, 2018, the Plaintiff reported to Human Resources (“HR”),

requesting to take protected leave under the Family and Medical Leave Act (“FMLA”). (See

Compl. ¶ 45, ECF No. 1.) The Plaintiff reported that her doctor had diagnosed her with

severe anxiety, stress, dysphoria, and depression, and that she was temporarily unable to focus

and without energy to complete tasks necessary for her job. (Id. ¶ 40.) Her doctor’s evaluation

stated that the Plaintiff attributed her current symptoms to “recent events at work.” (Ex. 26,

ECF No. 36-13 (SEALED).) The Plaintiff’s Complaint also alleges that “[a]s a result of the

harassment she experienced from the conduct of her immediate supervisors and the store



                                              7
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 8 of 25



manager, [she] began suffering from severe anxiety, stress, dysphoria, and depression.” (Id. ¶¶

36, 37.) Prior to June 28, 2018, the Plaintiff had not been diagnosed or treated for depression

and anxiety. (Ex. 27, ECF No. 36-14 (SEALED); O’Malley Dep., Ex. 2 at 326:7-327:20, ECF

No. 35-4.)

       Discovery produced an email from Koscinski to Peter Zettersten, Regional Vice

President, and Virginia Castellano, a member of the HR department, on June 29, 2018. (See

Email from Store 650, Ex. 24, ECF No. 35-26; Koscinski Dep., Ex. 5 at 107:8-109:9, ECF

No. 35-7 (authenticating email).)     In this email, Koscinki reported that the store had

termination paperwork prepared for the Plaintiff and had planned to deliver such paperwork

on June 27th, but that the Plaintiff had called out for both her shift that day and on June 28th,

so they had not been able to deliver as planned. (Id.) He then reported that she had since

requested FMLA-protected leave. (Id.) He attached the termination paperwork and stated

that the store management was “unsure how to proceed.” (Id.) Ultimately, the Plaintiff’s

request for FMLA-protected leave was approved (O’Malley Dep., Ex. 2 at 328:11-17, ECF

No. 35-4; Ex. 28 ¶ 13, ECF No. 35-30), and the Plaintiff remained a paid employee of the

company throughout her leave. However, when the Plaintiff returned to work on August 29,

2018, the Defendant delivered her termination notice. (Id. ¶ 52; CR Decl., Ex. 1F, ECF No.

36-1 (SEALED); May Dep., Ex. 38 at 87:2-22, 106:3-17, 107:8-20, ECF No. 35-40.)

       On October 4, 2018, the Plaintiff filed a charge of discrimination and retaliation with

the U.S. Equal Employment Opportunity Commission (“EEOC”), claiming age-related

discrimination, a disabling condition, and termination following her request for

accommodation for her disabling condition. (ECF No. 1 ¶ 9.) On September 20, 2019, the



                                               8
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 9 of 25



EEOC notified O’Malley of her right to sue as the agency concluded that there was not

reasonable cause to believe discrimination occurred. (Id.) O’Malley subsequently filed this

lawsuit on November 13, 2019, alleging unlawful discrimination and retaliation by the

Defendant against the Plaintiff in violation of the Age Discrimination in Employment Act of

1967 (“ADEA”), 29 U.S.C. § 621 et seq.; the Americans with Disabilities Act (“ADA”), as

amended, 42 U.S.C. § 12101 et seq.; the Family and Medical Leave Act of 1993 (“FMLA”), 29

U.S.C. § 2601 et seq.; and the Maryland Fair Employment Practices Act (“FEPA”), Md. Code

Ann., State Gov’t § 20-601 et seq.

       In support of her claims, the Plaintiff alleges in her Complaint that upon developing

degenerative arthritis in her knee in 2017, she began receiving an “increased amount of

scrutiny” of her job performance by her supervisors at work. (ECF No. 1 ¶¶ 24, 25.) In her

interrogatory responses, she alleges that some of that criticism came from assistant manager

Chris Lom, (Ex. 28 at No. 7, 8, ECF No. 36-30), who also allegedly told her she was not “hip”

to what was going on in the world (Ex. A at 23:2-11, ECF No. 40-1), and made comments

about her health, such as how her knees were declining (Ex. Z at 5-6, ECF No. 40-7). She

asserts that other criticism came from other supervisors such as May and Koscinski and often

pertained to complaints reportedly made by customers. (ECF No. 1 ¶¶ 26-28, 31.) The

Plaintiff alleges that such complaints were never made against the Plaintiff, or at least that the

complaints did not accurately describe the incidents, and that management fabricated

customer complaints as a pretext for terminating Plaintiff because of her age and perceived

disability. (Id. ¶¶ 34, 35; ECF No. 40 at 7-10.) She further alleges that she was replaced by a

younger, non-disabled employee. (Id. ¶ 56.)



                                                9
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 10 of 25



       Discovery in this case has now been completed. On October 26, 2020, Trader Joe’s

filed the presently pending Motion for Summary Judgment (ECF No. 35).

                                 STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

material fact is one that “might affect the outcome of the suit under the governing law.”

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue over a material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. When considering a motion for summary judgment, a judge’s

function is limited to determining whether sufficient evidence exists on a claimed factual

dispute to warrant submission of the matter to a jury for resolution at trial. Id. at 249.

       In undertaking this inquiry, this Court must consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Libertarian Party of Va., 718

F.3d at 312; see also Scott v. Harris, 550 U.S. 372, 378 (2007). This Court “must not weigh

evidence or make credibility determinations.” Foster v. Univ. of Md.-Eastern Shore, 787 F.3d 243,

248 (4th Cir. 2015) (citing Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir. 2007));

see also Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015) (explaining

that the trial court may not make credibility determinations at the summary judgment stage).

Indeed, it is the function of the fact-finder to resolve factual disputes, including issues of

witness credibility. See Tolan v. Cotton, 134 S. Ct. 1861, 1866-68 (2014) (per curiam).



                                                10
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 11 of 25



        However, this Court must also abide by its affirmative obligation to prevent factually

unsupported claims and defenses from going to trial. Drewitt v. Pratt, 999 F.2d 774, 778-79

(4th Cir. 1993). If the evidence presented by the nonmoving party is merely colorable, or is

not significantly probative, summary judgment must be granted. Anderson, 477 U.S. at 249-50.

On the other hand, a party opposing summary judgment must “do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986); see also In re Apex Express Corp., 190 F.3d 624, 633

(4th Cir. 1999). As this Court has previously explained, a “party cannot create a genuine

dispute of material fact through mere speculation or compilation of inferences.” Shin v.

Shalala, 166 F. Supp. 2d 373, 375 (D. Md. 2001) (citations omitted).


                                          ANALYSIS

   I.      Age Discrimination (Count I)

        In Count I of the Complaint, the Plaintiff alleges that she was willfully terminated by

the Defendant because of her age in violation of the Age Discrimination in Employment Act

of 1967 (“ADEA”), 29 U.S.C. § 621 et seq., and the Maryland Fair Employment Practices Act

(“FEPA”), Md. Code Ann., State Gov’t § 20-601 et seq. (ECF No. 1 ¶¶ 64, 65.) Generally

speaking, a plaintiff may avert summary judgment and establish a claim of intentional

discrimination using “ordinary principles of proof by any direct or indirect evidence relevant

to and sufficiently probative of the issue.” EEOC v. Western Elec. Co., Inc., 713 F.2d 1011, 1014

(4th Cir. 1983). Alternatively, a plaintiff may proceed under the proof scheme established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) and its progeny, under which the

employee, after establishing a prima facie case of discrimination, must demonstrate that the


                                               11
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 12 of 25



employer’s proffered nondiscriminatory reason for the challenged employment action is in

fact a pretext for discrimination. Id. Although McDonnell Douglas was a Title VII case, the

United States Court of Appeals for the Fourth Circuit has consistently applied the McDonnell

Douglas burden-shifting test to claims brought under the ADEA. See Mitchell v. Data General

Corp., 12 F.3d 1310, 1314 (4th Cir. 1993). The Maryland Fair Employment Practices Act

(“FEPA”) adopts the same substantive standards and burden of proof as Title VII and, thus,

the ADEA. Limes v. American Fed’n of State Cnty. & Mun. Emps. Union (Local 2250), No. PX-

19-03225, 2020 WL 1914806 at *2 (citing Brennan v. Deluxe Corp., 361 F. Supp. 3d 494, 498 n.2

(D. Md. 2019)).

       In this case, the Plaintiff has not presented any direct evidence of discrimination.

Therefore, this Court must assess her claims under the McDonnell Douglas burden-shifting test.

Under McDonnell Douglas test, a plaintiff must first present enough evidence to make a prima

facie case of discrimination. See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 142-43 (2000).

To establish a prima facie case, the plaintiff must show that she: (1) is a member of a protected

class; (2) suffered an adverse employment action; (3) was at the time performing her job duties

at a level that met her employer’s legitimate expectations; and (4) the position remained open

or was filled by a similarly qualified applicant outside the protected class. See Hill v. Lockhead

Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004). If the plaintiff is able to establish

a prima facie case, the burden shifts to the defendant to produce evidence that the adverse

employment actions were taken against the plaintiff “for a legitimate, nondiscriminatory

reason.” Reeves, 530 U.S. at 142 (citing Tex. Dep’t Cmty. Affairs v. Burdine, 450 U.S. 248, 254

(1981)). Finally, the plaintiff is “afforded the ‘opportunity to prove by a preponderance of



                                                 12
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 13 of 25



evidence that the legitimate reasons offered by the defendant were not its true reasons, but

were a pretext for discrimination.” Id. (quoting Burdine, 450 U.S. at 253).

       It is undisputed that the Plaintiff is a member of a protected class based upon her age

of sixty-two. However, she cannot satisfy the other elements of her prima facie case of age

discrimination. First, the basis for her age discrimination claim is “additional scrutiny” by

assistant manager Chris Lom, who allegedly “pulled Plaintiff aside to tell her not to discuss

the President at work” and coached her on “how to speak to and of a newly hired transfer

employee.” (Ex. 28 at No. 7, 8, ECF No. 36-30.) He also allegedly told her she was not “hip”

to what was going on in the world (Ex. A at 23:2-11, ECF No. 40-1), and made comments

about her health, such as how her knees were declining (Ex. Z at 5-6, ECF No. 40-7). The

Plaintiff claims that through these comments, Lom treated her “differently and in an offensive

manner” and concludes that this was because of their generational/age differences. (Ex. A at

23:2-11, ECF No. 40-1.) However, whether Lom’s comments were appropriate or not, they

do not provide a plausible basis for a discrimination claim. See Burrel v. Parexel Intern., LLC,

No. WMN-12-1326, 2012 WL 4757836, at *4 (D. Md. Oct. 4, 2012) (collecting cases holding

that complaints premised upon alleged rude treatment, disparaging remarks by a supervisor,

personality conflicts, and other workplace annoyances are not actionable). The “additional

scrutiny” which O’Malley alleges is simply not an adverse employment action.

       With respect to her termination in August 2018, O’Malley cannot establish that

Defendant Trader Joe’s took such adverse action for discriminatory reasons as she was not

performing her job at a level that met her employer’s legitimate expectations. As detailed

above, the Plaintiff was involved in numerous conflicts at work with co-workers as well as



                                              13
       Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 14 of 25



customers that resulted in complaints to management. Prior to her termination in June 2018,

the Plaintiff was given a Final Written Warning, explicitly stating that the Plaintiff was “not

meeting expectations” and that “[i]mmediate and sustained improvement [was] required.” (See

Incident Report 5/5/2018, Ex. 21, ECF No. 36-11 (SEALED); O’Malley Dep., Ex. 2 at

307:13-309:11, ECF No. 35-4.) She was notified that “[a]ny further incidents [might] result in

further disciplinary action up to and including termination.” (Id.) Despite this warning, the

Plaintiff was once again the subject of a consumer complaint in June 2018. (CR Decl., Ex. 1F,

ECF No. 36-1 (SEALED).)           “Whether an employee met [her] employer’s legitimate

expectations at the time of termination depends on the ‘perception of the decision maker’”

and “‘not the self-assessment of the plaintiff.’” Arthur v. Pet Dairy, 593 Fed. App’x 211, 217

(4th Cir. 2015) (quoting Hawkins v. PepsiCo, Inc., 203 F.3d 274 (4th Cir. 2000)). Defendant

Trader Joe’s clearly warned O’Malley that she was not meeting its expectations. (Incident

report dated 6/27/2018, Ex. 23, ECF No. 35-25 (SEALED); May Dep., Ex. 38 at 82:1-83:2,

ECF No. 35-40 (authenticating termination notice).)

       The Plaintiff argues that this Court is precluded from granting summary judgment in

favor of the Defendant on all claims because her performance evaluations show that she was

meeting expectations throughout her time as a Trader Joe’s employee. (See ECF No. 40 at

13.) This argument is without merit. The fact that the Plaintiff previously received ratings of

“exceeds” or “meets” expectations, qualified for pay bumps, demonstrated improvement, or

otherwise received positive feedback does not prove that she was meeting the Defendant’s

expectations with respect to interaction with customers.       O’Malley was the subject of

numerous customer and co-worker complaints, and the fact that the Defendant Trader Joe’s



                                              14
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 15 of 25



did not choose to terminate or otherwise discipline the Plaintiff sooner does not establish that

it did not have the right to do so in June 2018. As the Fourth Circuit held in Arthur, the failure

of a defendant-employer to terminate or discipline a plaintiff-employee prior to the events

resulting in termination is “simply not enough to genuinely dispute the considerable evidence

of [the plaintiff’s] repeated failures and negative performance.” 592 Fed. App’x at 217 (citing

Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 518 (4th Cir. 2006)). The fact that the Plaintiff was

kept on for years despite customer and co-worker complaints does not prove that she was

performing adequately but instead may show “a high degree of patience and consideration”

on the part of Defendant Trader Joe’s. See Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980).

       The Plaintiff disputes how some reported incidents were characterized, but overall she

does not deny that she received numerous written warnings and was involved in conflicts that

resulted in complaints. (See ECF No. 40.) Nor does she deny that she was working on the

days associated with the incident report filed in May (see O’Malley Dep., Ex. 2 at 309:12-312,

313:1-4, ECF No. 35-4), that such events described in the report occurred (see id. at 316:11-

317:12, 318:10-319:3), or that she received the Final Written Warning (see id. at 307:13-309:11).

The Plaintiff cannot establish that she was meeting Defendant Trader Joe’s legitimate

expectations at the time of her termination as required to establish a prima facie case of

discrimination.

       Finally, the Plaintiff cannot show that her position was left open or that she was

replaced by an individual outside her protected class. The Plaintiff argues that she has proven

this element of the prima facie case because Trader Joe’s is “always hiring.” (ECF No. 40 (citing

Ex. C. at 47:11-18, ECF No. 40-3).) This is insufficient. “A person is replaced only when



                                               15
         Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 16 of 25



another employee is hired or reassigned to perform the plaintiff’s duties.” Hudock v. Kent Cty.

Bd. Of Educ., No. CCB-14-2258, 2015 WL 1198712, at *14 (D. Md. Mar. 16, 2015) (citing

Grosjean, 349 F.3d at 336)). An individual “is not replaced when another employee is assigned

to perform the plaintiff’s duties in addition to other duties, or when the work is redistributed

among other existing employees already performing related work.” Grosjean v. First Energy

Corp., 349 F.3d 332, 336 (6th Cir. 2003). Having other workers present to handle various tasks

a plaintiff may have performed does not show that an individual was “replaced.” Transamerica

Ins. Fin. Corp., 854 F. Supp. 393, 398 (D. Md. 1993), aff’d, 27 F.3d 563 (4th Cir. 1994). The

Plaintiff has not shown that one individual person was hired or took over her duties. (See Ex.

35, ECF No. 35-27; May Dep., Ex. 38 at 98:1-16, ECF No. 35-40; Koscinski Dep., Ex. 5 at

115:16-18, ECF No. 35-7; Zettersten Dep., Ex. 4 at 47:8-21, ECF No. 35-6.) Nor has she

shown that her duties were even redistributed to co-workers outside her protected class. (Id.)

         Whether a plaintiff seeks to prove discrimination on the basis of direct evidence, or

through the McDonell Douglas framework, it remains the plaintiff’s ultimate burden to prove

that her age was the but-for cause of the alleged adverse employment action. Gross v. FBL Fin.

Servs., Inc., 557 U.S. 167 (2009). As the Plaintiff cannot do so in this case, there are no genuine

issues of material fact with respect to her age discrimination claim. O’Malley’s claim for age

discrimination fails as a matter of law.

   II.      Disability Discrimination (Count II)

         In Count II of her Complaint, the Plaintiff alleges disability discrimination in violation

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and FEPA, Md.

Code Ann., State Gov’t § 20-601 et seq. (ECF No. 1 ¶¶ 67-72.) As with claims for age



                                                16
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 17 of 25



discrimination under the ADEA, the burden-shifting McDonell Douglas framework also applies

to claims for disability discrimination under the ADA and FEPA. See Ennis v. Nat’l Ass’n of

Bus. & Educ. Radio, Inc., 53 F.3d 55, 57 (4th Cir. 1995) (applying burden shifting framework to

ADA claim); see also Sharma v. Howard Cty., No. JKB-12-2269, 2013 WL 530948, at *6 (D. Md.

Feb. 12, 2013) (treating ADA and FEPA disability claim the same). To establish a prima facie

case in the context of disability discrimination, the Plaintiff must show “(1) she is disabled, (2)

she was otherwise qualified for the position, and (3) she suffered an adverse employment

action solely on the basis of the disability.” Perry v. Comput. Scis. Corp., 429 F. App’x 218, 220

(4th Cir. 2011). The Plaintiff alleges that her severe anxiety, stress, dysphoria, and depression

diagnosed on June 28, 2018 rendered her disabled. (ECF No. 1 ¶¶ 67-72.) O’Malley contends

that Trader Joe’s was aware of this disabling condition and that she was terminated because

of this disability. (Id.) There is absolutely no evidence in the record to show such knowledge

on the part of the Defendant, and this claim is without merit.

       O’Malley has simply presented no evidence that she was suffering from a recognized

disability. As the record provides on June 28, 2018, the Plaintiff reported to Human Resources

(“HR”) that her doctor had diagnosed her with severe anxiety, stress, dysphoria, and

depression, and that she was temporarily unable to focus and without energy to complete tasks

necessary for her job. (Id. ¶ 40.) Her doctor’s evaluation stated that O’Malley attributed her

current symptoms to “recent events at work.” (Ex. 26, ECF No. 36-13 (SEALED).) The

Plaintiff’s Complaint also alleges that “[a]s a result of the harassment she experienced from

the conduct of her immediate supervisors and the store manager, [she] began suffering from

severe anxiety, stress, dysphoria, and depression.” (Id. ¶¶ 36, 37.) Prior to June 28, 2018, the



                                                17
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 18 of 25



Plaintiff had not been diagnosed or treated for depression or anxiety. (Ex. 27, ECF No. 36-

14 (SEALED); O’Malley Dep., Ex. 2 at 326:7-327:20, ECF No. 35-4.) Furthermore, there is

absolutely no evidence that she had indicated any anxiety or depression to Trader Joe’s.

        A “disability” is “a physical or mental impairment that substantially limits one or more

major life activities.” 42 U.S.C. § 12102(1)(A). The Fourth Circuit has clearly held that when

the “major life activity” at issue is working a job, the inability to perform a particular job does

not constitute a substantial limitation. See Halperin v. Abacus Tech. Corp., 128 F.3d 191, 199 (4th

Cir. 1997), overruled on other grounds, Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999) (citing

Heilweil v. Mount Sinai Hosp., 32 F.3d 718, 723 (2d Cir. 1994) (holding that “[a]n impairment

that disqualifies a person from only a narrow range of jobs is not considered a substantially

limiting one”)). “Rather, ‘substantially limiting’ means that the impairment must ‘significantly

restrict’ an individual’s ability to perform a wide range of jobs.” Halperin, 128 F.3d at 199

(internal citations omitted). Therefore, the fact that the Plaintiff suffered stress and anxiety as

a result of the particular circumstances related to her employment at Trader Joe’s does not

mean that the Plaintiff was disabled.

        Even if the Plaintiff did qualify as disabled by reason of her stress, anxiety, and

depression caused by her employment at Trader Joe’s, the Plaintiff cannot establish that she

suffered an adverse employment action on the basis of this alleged disability because she

cannot show that the Defendant was even aware of her disability when the decision to

terminate her was made. An entry on the Defendant’s system used to record comments about

employees states that on June 26, 2018, Koscinski told the Plaintiff that a customer complaint

was the “final straw” and that he and May would be sitting down to discuss the outcome. (See



                                                   18
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 19 of 25



CR Decl., Ex. 1F, ECF No. 36-1 (SEALED).) Store manager May claims that she then made

the decision to terminate the Plaintiff on June 27, 2018. (Incident report dated 6/27/2018,

Ex. 23, ECF No. 35-25 (SEALED); May Dep., Ex. 38 at 82:1-83:2, ECF No. 35-40

(authenticating termination notice)). The termination notice clearly indicates it was written on

this date. (Id.) In the June 29, 2018 email, Koscinski also asserted that the paperwork was

prepared on June 27, 2018. (Email from Store 650, Ex. 24, ECF No. 35-26.) Koscinski further

testified that the email as produced was accurate. (See Koscinski Dep., Ex. 5, ECF No. 35-7

(authenticating email).) On June 27, 2018, all the information the Defendant had with respect

to the Plaintiff’s health was that she felt unwell. (See CR Decl., Ex. 1F, ECF No. 36-1

(SEALED).) She was not diagnosed with her alleged disability until she met with her doctor

on June 28, 2018, and she did not report this alleged disability until later that same day. (ECF

No. 1 ¶¶ 42, 45.) The Defendant was not aware that the Plaintiff was suffering from stress,

anxiety, dysphoria, or depression until at least June 28, 2018.

       The Plaintiff attempts to create an issue of fact with respect to the Defendant’s

knowledge of her claimed disability by alleging that Trader Joe’s did not in fact make the

decision to terminate her until after June 28, 2018. First, she notes that the termination notice

is signed and dated August 29, 2018. (Incident report dated 6/27/2018, Ex. 23, ECF No. 35-

25 (SEALED).) This is immaterial. The date August 29, 2018 was simply the day that this

notice of termination was delivered and signed by the Plaintiff—not the date it was written, or

the date on which the termination decision was made. (Id.) The Plaintiff also claims that store

manager May did not have the authority to terminate the Plaintiff on her own. She claims that

May needed approval from HR as well as her regional manager, and therefore, the decision



                                               19
          Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 20 of 25



could not have been made on June 27, 2018 by May alone. (ECF No. 40 citing Ex. B at 88:13,

ECF No. 40-2 and Ex. C at 18:11-19:8, ECF No. 40-3.)                  This mischaracterizes May’s

testimony; she clearly stated that it was her decision to terminate the Plaintiff. (May Dep., Ex.

38 at 89:3-9, ECF No. 35-40.) Trader Joe’s corporate designee also stated that a store manager

does not need to obtain approval to terminate a “crew member” like the Plaintiff. (See Genesta

Dep., Ex. 3 at 102:11-15, ECF No. 35-5.) Trader Joe’s clearly decided to terminate the Plaintiff

on June 27, 2018 but permitted her paid FMLA leave until August 2018, when she sought to

return to work.

          Assuming the Plaintiff was suffering from a recognizable disability at the time the

Defendant decided termination was appropriate, no reasonable jury could find from the facts

as revealed through discovery that such alleged disability was the but-for cause of the Plaintiff’s

termination. For the same reasons as provided above with respect O’Malley’s claim for age

discrimination, she has not established that she was meeting Trader Joe’s expectations at the

time of her termination and cannot establish that she was “otherwise qualified for the

position.” In addition, there is absolutely no evidence that Trader Joe’s was aware of her

alleged disability at the time it made the decision to terminate her. The Plaintiff cannot

establish a prima facie case for disability discrimination, and therefore, her claim fails as a matter

of law.

   III.      Retaliation (Counts III and V)

          The ADA and FEPA both prohibit retaliation against an employee who requests an

accommodation for a disability. See 42 U.S.C. § 12203(a); Md. Code Ann., State Gov’t § 20-

606(f). Similarly, the Family and Medical Leave Act of 1993 (“FMLA”) prohibits an employer



                                                 20
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 21 of 25



from retaliating against an employee for taking FMLA-protected leave. See Yashenko v. Harrah’s

NC Casino Co., LLC, 446 F.3d 541, 550-51 (4th Cir. 2006). To establish a claim for retaliation,

“a plaintiff must prove (1) [she] engaged in protected conduct, (2) [she] suffered an adverse

employment action, and (3) a causal link exists between the protected conduct and the adverse

action.” Reynolds v. American Nat. Red Cross, 701 F.3d 143, 154 (4th Cir. 2012) (identifying

elements of retaliation claim under the ADA); Killian v. Kinzer, 716 A.2d 1071, 1075 (Md. 1998)

(identifying elements of retaliation claim under FEPA); Yaskenko, 446 F.3d at 551 (identifying

elements of retaliation claim under the FMLA). To establish a causal link between the alleged

protected activity and adverse action, a plaintiff must prove “but-for” causation. See Nelson-

Rogers v. Kaiser Permanente, No. GJH-17-3326, 2020 WL 917067, at *11 (D. Md. 2020). Just as

with claims for discrimination, claims for retaliation follow the McDonnell Douglas burden-

shifting framework where the Plaintiff does not rely on direct evidence to assert her claim. See

Laber v. Harvey, 438 F.3d 404, 432 (4th Cir. 2006); Killian, 716 A.2d at 1075. If a plaintiff can

establish the three elements of the prima facie case for retaliation, the burden of production

shifts to the defendant to establish non-retaliatory reasons for the employment actions. Kilian,

716 A.2d at 1075. If the defendant meets that burden, the burden of production shifts back

to the employee to prove that the explanations are pretextual. Id.

       In Count III of her Complaint, the Plaintiff alleges retaliation in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and Maryland’s Fair

Employment Practices Act (“FEPA”), Md. Code Ann., State Gov’t § 20-606, and in Count V

she alleges retaliation in violation of the Family Medical Leave Act (“FMLA”), 29 U.S.C. §

2601 et seq. (ECF No. 1 ¶¶ 73-80, 86-90.) Specifically, O’Malley claims that Trader Joe’s



                                               21
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 22 of 25



terminated her in retaliation for taking leave as an accommodation for her alleged disability.

(Id. ¶ 78.) However, the record does not show that the Plaintiff was discharged because she

requested and took FMLA leave. There is no dispute that the Plaintiff requested FMLA-

protected leave, and therefore, engaged in protected conduct. There is also no dispute that

she was terminated, and therefore, suffered an adverse employment action. The Plaintiff,

however, cannot show a causal connection between her taking the protected activity and her

termination. As explained above, the decision to terminate the Plaintiff was made on June 27,

2018 and was, therefore, made before the Plaintiff requested to take her protected leave on June

28, 2018.

       Apart from the fact that there was no causal link with respect to her termination, the

Defendant has put forward a non-retaliatory reason for that termination, and O’Malley cannot

show that its explanation is pretextual. Trader Joe’s has presented clear evidence that O’Malley

was terminated for her ongoing performance issues with respect to her interactions with

customers and coworkers. (See Incident report dated 6/27/2018, Ex. 23, ECF No. 35-25

(SEALED); May Dep., Ex. 38 at 82:1-83:2, ECF No. 35-40.) The record provides numerous

examples of these issues, including the two incidents in May 2018 that resulted in the Plaintiff

receiving a Final Written Warning and the customer complaint made days before the store

manager made the termination decision. The Plaintiff argues that the Defendant only took

action on the Plaintiff’s alleged deficiencies after she engaged in protected activity, but that is

absolutely not supported by the undisputed record in this case. (ECF No. 40 at 29.) She

further claims that any documents allegedly created in June 2018 were “manufactured only




                                                22
         Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 23 of 25



after she engaged in protected activity and [were] created in violation of the Defendant’s

procedures.” (ECF No. 40 at 32.) That bald allegation is clearly not supported by the record.

         First, in support of her claim that the timing of her termination itself creates an

inference of pretext, the Plaintiff cites Louis v. Sun Edison, LLC, 797 F. Supp. 2d 691, 705 (D.

Md. 2011) in which this Court found that where “performance-related problems were

longstanding,” and therefore, “the employer had tolerated them for a long time,” a jury could

infer that supposed performance concerns were a mere pretext for retaliation from the fact

that the employer “suspiciously ceased tolerating the performance deficits around the time the

employee engaged in protected activity.” However, in that case, there were no allegations that

the decision to terminate the plaintiff was made before the plaintiff engaged in any protected

activity. See id. at 698-702. Second, the Plaintiff’s contention that the Defendant manufactured

documents to make it appear that it made the termination decision before she took her

protected leave is a mere hypothetical with no support in the record. A “party cannot create

a genuine dispute of material fact through mere speculation or compilation of inferences.”

Shin, 166 F. Supp. 2d at 375. The Plaintiff cannot establish her prima facie case for retaliation,

but even if she could, she also cannot establish that the Defendant’s provided reason for her

termination is pretextual. Her claims for retaliation fail as a matter of law.

   IV.      Family Medical Leave Act Interference (Count IV)

         In Count IV of her Complaint, the Plaintiff brings a claim for interference with her

rights under the Family Medical Leave Act (“FMLA”). To establish a claim of interference, a

plaintiff must prove: (1) she was an eligible employee; (2) her employer was covered by the

FMLA; (3) she was entitled to leave under the FMLA; (4) she gave adequate notice of her



                                               23
        Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 24 of 25



intent to take FMLA; and (5) she was denied FMLA benefits to which she was entitled. See

Rodriguez v. Smithfield Packing Co., Inc., 545 F. Supp. 2d 508, 516 (D. Md. 2008). It is undisputed

that Defendant Trader Joe’s granted Plaintiff’s request for FMLA leave. (O’Malley Dep., Ex.

2 at 328:11-17, ECF No. 35-4; Ex. 28 ¶ 13, ECF No. 35-30.) The Plaintiff’s claim for

interference is based on the fact that she was not restored to her position upon return from

leave. (See ECF No. 1 ¶¶ 81-85.)

       The FMLA does create an absolute right to “restoration,” meaning that a person who

takes FMLA leave is entitled to either be restored to the position she held before leave

commenced, or to be restored to an equivalent position with equivalent employment benefits,

pay, and other terms or conditions of employment upon her return from leave. See Yashenko,

446 F.3d at 547 (citing 29 U.S.C. § 2614(a)(1)). However, the FMLA is also clear that an

employee is not entitled to “any right, benefit, or position of employment other than any right,

benefit, or position to which the employee would have been entitled had the employee not

taken the leave.” 29 U.S.C. § 2614(a)(3)(B). The FMLA, therefore, does not require an

employee to be restored to her prior job after FMLA leave if she would have been discharged

had she not taken leave. Yashenko, 446 F.3d at 547. As explained above, the record clearly

indicates that the decision to terminate O’Malley was made before she requested and received

FMLA leave. The Plaintiff was simply not entitled to be restored to her position upon

returning from such leave, and therefore, her claim for FMLA interference fails as a matter of

law.

                                        CONCLUSION




                                                24
       Case 1:19-cv-03273-RDB Document 42 Filed 12/17/20 Page 25 of 25



       For the foregoing reasons, Defendant Trader Joe’s Motion for Summary Judgment

(ECF No. 35) is GRANTED, and summary judgment shall be ENTERED in favor of

Defendant Trader Joe’s on all counts of the Plaintiff’s Complaint (ECF No. 1).

       A Separate Order follows.



Dated: December 17, 2020



                                                        _________/s/______________
                                                        Richard D. Bennett
                                                        United States District Judge




                                            25
